           Case 17-04031
Default Document Processing
                              Doc   Filed 10/06/20 Entered 10/06/20 13:23:40   Desc Main
MAC N9286-01Y
                                        document Page 1 of 4
1000 Blue Gentian Road
Eagan, MN 55121-7700


10/06/2020



ALICE A ASKHARIA,
5412 Main Street
SKOKIE, IL 60077




HEQBK309
              Case 17-04031                Doc       Filed 10/06/20 Entered 10/06/20 13:23:40                                    Desc Main
   Fill in this information to identify the case:        document Page 2 of 4
                      ALICE A ASKHARIA


   (Spouse i iling)



                      1704031




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                              12/15

 If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the
 debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
 supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


   Name of creditor: Wells Fargo Bank, N.A.                                                Court claim no. (if known):5



   Last 4 digits of any number you use to                                                  Date of payment change:
   identify the debtor’s account: 1541________                                             Must be at least 21 days after date
                                                                                           of this notice


                                                                                           New total payment:                        $ 579.58
                                                                                           Principal, interest, and escrow, if any

  Part 1:       Escrow Account Payment Adjustment

  1.   Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                  the basis for the change. If a statement is not attached, explain why:


                  Current escrow payment: $_____________                              New escrow payment:            $


  Part 2:       Mortgage Payment Adjustment


  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
       variable-rate note?
        No
        Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why:


                  Current interest rate:         %                  New interest rate:_______________%

                  Current principal and interest payment: $ ____________ New principal and interest payment: $ _____________


  Part 3:       Other Payment Change


  3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
        No
        Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                  agreement. (Court approval may be required before the payment change can take effect.)
                  Reason for change: Payment to change due to cycle date

                  Current mortgage payment: $ 565.58                   New mortgage payment: $579.58



HEQBK309
                 Case 17-04031                  Doc             Filed 10/06/20 Entered 10/06/20 13:23:40                         Desc Main
                                                                    document Page 3 of 4
Debtor 1            ALICE A ASKHARIA _________________________________________ Case number (if known) 1704031
                    First Name            Middle Name                  Last Name




  Part 4:        Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

       I am the creditor.
       I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.




       /s/ Yadira P Delgado                                                                   Date__10/6/2020
     Signature




  Print:            Yadira P Delgado                                                           Title   Vice President Loan Documentation_
                    First Name                    Middle Name        Last Name



  Company           Wells Fargo Bank N.A.


  Address           1000 Blue Gentian Road, N9286-01Y
                    Number               Street


                    Eagan, MN 55121-7700
                    City                                             State         ZIP Code



  Contact phone     (_877        )_891 –_0002                                                  Email noticeofpaymentchangeinquiries@wellsfargo.com




HEQBK309
           Case 17-04031      Doc     Filed 10/06/20 Entered 10/06/20 13:23:40              Desc Main
                                          document Page 4 of 4
                 UNITED STATES BANKRUPTCY COURT
                                           Northern District Of Illinois
                                                                 Chapter 13 No. 1704031 :

In re:
ALICE A ASKHARIA,


                                     CERTIFICATE OF SERVICE

I hereby certify that on or before 10/07/2020, I served a copy of this Notice and all attachments upon each of
the entities named below by the U.S. Bankruptcy Court's CM ECF system or by placing a copy thereof in an
envelope, in the United States Mail with first class mail postage prepaid or FedEx, addressed to each of them as
follows:
Debtor:                      By U.S. Postal Service First Class Mail Postage Prepaid:
                             ALICE A ASKHARIA,
                             5412 Main Street
                             SKOKIE, IL 60077



Debtor's Attorney:           By Court's CM/ECF system registered email address:
                             DAVID H CUTLER
                             4131 Main St.
                             SKOKIE, IL 60076



Trustee:                     By Court's CM/ECF system registered email address:
                             MARILYN O MARSHALL
                             224 South Michigan Ste 800
                             CHICAGO, IL 60604




                                                                                                /s/ Yadira P Delgado
                                                                                            VP Loan Documentation
                                                                                            Wells Fargo Bank, N.A.




HEQBK309
